           Case 1:19-cv-01075-ADA Document 67 Filed 04/17/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 Intellectual Ventures I LLC and
 Intellectual Ventures II LLC,

                 Plaintiffs/Counter-                  Civil Action No. 1:19-CV-1075-ADA
                 Defendants,

          v.                                          JURY TRIAL DEMANDED

 VMware, Inc.,

                 Defendant/Counter-Plaintiff.

                      JOINT CLAIM CONSTRUCTION STATEMENT

         In accordance with the Court’s December 9, 2019 Order Governing Proceedings – Patent

Case (Dkt. No. 44), the parties hereby submit this Joint Claim Construction Statement.

         A.     Consolidated Briefing

         The consolidated briefing by Plaintiffs Intellectual Ventures I LLC and Intellectual

Ventures II LLC (“IV” or “Plaintiffs”) is attached herein as Exhibit A. The consolidated briefing

by Defendant VMware, Inc. (“VMware” or “Defendant”) is attached herein as Exhibit B.

         B.     Agreed-Upon Constructions

         The parties met and conferred and have been able to reach agreement regarding the

construction of the certain terms in the asserted patents.

         The chart below provides the construction of those claim terms upon which the parties

agree.

                      Term                                     Agreed-Upon Construction
 “resource”                                           “set of functions and features of a physical
                                                      host, such as disk space, memory, network
 (’686 patent, claims 5-7)                            capacity and processing cycles (CPU
 (’726 patent, claims 1, 4-5, 8)                      resources), used in implementing tasks for
                                                      each virtual server”

                                                  1
           Case 1:19-cv-01075-ADA Document 67 Filed 04/17/20 Page 2 of 5




 “indication that a first physical host is         “indication that a first physical host would not
 overloaded”                                       support additional resource allocations at that
                                                   time”
 (’686 patent, claim 5-7)

 “the first physical host is overloaded”           “the first physical host will not support
                                                   additional resource allocations at that time”
 (’686 patent, claims 7)
 (’726 patent, claims 1, 4-5)

 “agent”                                           “a process that occupies a place and that is
                                                   mobile i.e. can move from a first place to a
 (’752 patent, claims 1, 3-4, 9 and 24)            second place”

 Preamble                                          The preamble is limiting.

 (’051 patent, claims 1, 3)


       C.      Disputed Claim Constructions

       Exhibit C attached hereto identifies the disputed claim terms including each party’s

proposed construction of each disputed claim term.

Dated: April 17, 2020
                                             WINSTON & STRAWN LLP


                                             /s/ Katherine Vidal
                                             Katherine Vidal
                                             Admitted Pro Hac Vice
                                             KVidal@winston.com
                                             Michael R. Rueckheim
                                             Texas State Bar No. 24081129
                                             MRuekheim@winston.com
                                             Winston & Strawn LLP
                                             275 Middlefield Road, Suite 205
                                             Menlo Park, CA 94025
                                             Telephone: (650) 858-6500
                                             Facsimile: (650) 858-6559

                                             Thomas M. Melsheimer
                                             Texas State Bar No. 13922550
                                             M. Brett Johnson
                                               2
Case 1:19-cv-01075-ADA Document 67 Filed 04/17/20 Page 3 of 5




                           Texas State Bar No. 00790975
                           MBJohnson@winston.com
                           Michael A. Bittner
                           MBittner@winston.com
                           Admitted Pro Hac Vice
                           Winston & Strawn LLP
                           2121 N. Pearl St., 9th Floor
                           Dallas, TX 75201
                           Telephone: (214) 453-6500
                           Facsimile: (214) 453-6400

                           Vivek V. Krishnan
                           Admitted Pro Hac Vice
                           VKrishnan@winston.com
                           DaWanna McCray
                           Pro Hac Vice pending
                           DMcCray@winston.com
                           Winston & Strawn LLP
                           35 W. Wacker Drive
                           Chicago, IL 60601
                           Telephone: (312) 558-5600
                           Facsimile: (312) 558-5700

                           William M. Logan
                           Texas State Bar No. 24106214
                           WLogan@winston.com
                           Winston & Strawn LLP
                           1111 Louisiana Street
                           Houston, TX 77002
                           Telephone: (713) 651-2766
                           Facsimile: (713) 651-2700

                           Attorneys for Defendant
                           VMware, Inc.

                           /s/ Robert R. Gilman
                           DEREK GILLILAND
                           State Bar No. 24007239
                           SOREY, GILLILAND & HULL, LLP
                           109 W. Tyler Street
                           Longview, Texas 75601
                           903.212.2822 (telephone)
                           903.212.2864 (facsimile)
                           derek@soreylaw.com



                              3
Case 1:19-cv-01075-ADA Document 67 Filed 04/17/20 Page 4 of 5




                           KARL RUPP
                           State Bar No. 24035243
                           NIX PATTERSON L.L.P.
                           1845 Woodall Rodgers Fwy. Suite 1050
                           Dallas, Texas 75201
                           972.831.1188 (telephone)
                           972.444.0716 (facsimile)
                           krupp@nixlaw.com

                           OF COUNSEL:

                           Paul J. Hayes
                           phayes@princelobel.com
                           Matthew Vella
                           mvella@princelobel.com
                           Robert R. Gilman
                           rgilman@princelobel.com
                           Jonathan DeBlois
                           jdeblois@princelobel.com
                           Alex Breger
                           abreger@princelobel.com
                           PRINCE LOBEL TYE LLP
                           One International Place, Suite 3700
                           Boston, MA 02110
                           Tel: (617) 456-8000
                           Fax: (617) 456-8100

                           COUNSEL for PLAINTIFFS




                              4
         Case 1:19-cv-01075-ADA Document 67 Filed 04/17/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that, on April 17, 2020, the foregoing document was electronically filed

with the Clerk of Court using the Court’s CM/ECF system which will send notification of such

filing to all counsel of record, including counsel of record for Plaintiffs Intellectual Ventures I

LLC and Intellectual Ventures II LLC.

                                                     /s/Katherine Vidal
                                                     Katherine Vidal




                                                5
